Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				        DETAILED ACTION
	Allowance mailed on April 21, 2022 is withdrawn due to presence of further issues to be resolved discussed below.

				 SPECIFICATION OBJECTION
	The recited “TGDMA” of table 7 at page 72 of specification is objected since it should be “TEGDMA” as taught in page 70.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 41-46, 48, 49, 51, 53 and 57 are rejected under 35 U.S.C. 103 as obvious over Lee Jr. et al. (US 3,751,399) in view of Evrard et al. (US 4,490,497).
Lee Jr. et al. teach dental restorative polyacrylate resin compositions comprising
silica having an average particle size of 5-150 µm, triethylene glycoldimethacrylate, Bis-
GMA and benzoylperoxide meeting the instantly recited components and amounts
except a terpenoid chain transfer agent in example 1 in which the followings are taught.  · 30 parts by weight of triethylene glycol dimethacrylate (TEGDMA).
· 70 parts by weight of bisphenol-A-bis(3-methacrylate-2-hydroxypropyl)ether (BIS-GMA).
· 2 parts by weight of benzoyl peroxide catalyst.
· 405 parts by weight of tris(2-methoxyethoxy)vinyl silane treated finely divided silica (5 to 150 µm).
	Thus, a ratio of polymerizable monomers and filler would be 100:405 (i.e., about 25:75) failing within scope of the claimed ratio.
Lee Jr. et al. further teach utilization of different amounts of TEGDMA and BIS-GMA in examples 2-4.
Lee Jr. et al. teach that a preferred particle size of filler is 1-30 µm at col. 7, lines 39-40 and thus utilization of the preferred particle size of filler having 1-30 µm in the examples 1-4 would be obvious.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.  MPEP 2123.
The instantly recited “a dental curable composition comprising” would permit presence of other components such as an accelerator use in the example 1 of Lee Jr. et
al.  The transitional term “comprising” is an “open” term, in the sense that it leaves the
claim open for the inclusion of unspecified ingredients, “even in major amounts.” 
Ex parte Davis and Tuukkanen, 80 USPQ 448, 450 (BPAI 1948). See also North Am.
Vaccine, Inc. v. American Cyanamide Co., 7 F.3d 1571, 1585 (Fed. Cir. 1993).
Because the term “comprising” is one of enlargement, it can cause a claim to be
broader than the invention. See In re Fenton, 451 F.2d 640, 642 (CCPA 1971).  
Lee Jr. et al. teach further teach bridges and crowns at col. 7, lines 16-17 which
would inherently be three dimensional articles having a volume and obtained by molding
which would make the recited molded material having a size of 1 to 350 cm3 of claim
49 obvious.  Changes in size are not inventive.  In re Rose, 220 F.2d 459, 463, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Systems, Inc. 725 F.2d 1338,
220 USPQ 777 (Fed. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984).
	At least the crowns would be obtained by pressure and heat in mold inherently which would meet the recited preparation or make it obvious.  Furthermore, an invention in a product-by-process is a product, not a process.  See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.
Although the recited dental cutting and machining of claim 41 would have little probative value since it is an intended use, such methods would have been obvious since a dentist would be expected to adjust the bridges and crowns for a proper fit.
The crown which would be a part of a natural tooth would meet claims 51 and 53 as
evidenced by a paragraph [0001] of the instant specification.
	The instant invention further recites 0.001-1 part by weight of the terpenoid chain
transfer agent based on 0.001-1 parts by weight of polymerizable monomers over Lee
Jr. et al.
	Lee Jr. et al. further teach various objectives such as low shrinkage on cure and generally low coefficients of expansion at col. 8, lines 15-22.
Utilization of the transfer agent such as α-terpinene, ß-terpinene and ᵞ-terpinene
in a dental curable composition in order to reduce setting temperature and a formation
of long chains is known in the art as taught by Evrard et al.
Evrard et al. teach preferably 0.2-0.9 weight % of α-terpinene, ß-terpinene and ᵞ-terpinene relative to the total amount of polymerizable monomers at col. 3, lines 16-44.   Evrard et al. further teach that the reduced setting temperature (i.e., a mild exothermic reaction) would yield a maximum degree of conversion of monomer in a remarkably short time at col. 3, lines 41-44.  Such maximum degree of conversion of monomer would be expected to yield an article having improved mechanical/physical properties.
Evrard et al. teach “preferably 0.2-0.9 weight %” and thus utilization of a different amount such as 0.05 or 0.5 weight %” would have been obvious to one skilled in the art.
When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Thus, it would have been obvious to one skilled in the art before the effective
filing date of invention to utilize the instant amount of the art well-known transfer agent
such as α-terpinene, ß-terpinene and ᵞ-terpinene taught by Evrard et al. in the example 1 of Lee Jr. et al. in order to reduce setting temperature and a formation of long chains and thus yielding the maximum degree of conversion of monomer as taught by Evrard et al. and since Lee Jr. et al. further teach various objectives such as low shrinkage on cure and generally low coefficients of expansion and thus further utilization of the transfer agent such as α-terpinene, ß-terpinene and ᵞ-terpinene known to yield the maximum degree of conversion of monomer taught by Evrard et al. in the example 1 of Lee Jr. et al. would have been obvious to one skilled in the art absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima
facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ
297 (1945). The combination of familiar elements according to known methods is likely
to be obvious when it does no more than yield predictable results. KSR Int’l Co. v.
Teleflex Inc., 550 U.S. 398, 416 (2007).

				      EXAMINER’S COMMENT
The primary reference of JP2011-190254 cited in the rejection of KIPO would not be better than Lee Jr. et al. (US 3,751,399).  Thus, the JP2011-190254 is not used in the rejection.
The above claims had been allowed since applicant’s argument as to unexpected results of “no cracking” would deemed to have probative value, but, the applicant has not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  Applicants must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
	In this case the example 1 of Lee Jr. et al. with the closest prior art.  The example 1 teaches the following.
· 30 parts by weight of triethylene glycol dimethacrylate (TEGDMA).
· 70 parts by weight of bisphenol-A-bis(3-methacrylate-2-hydroxypropyl)ether (BIS-GMA).
· 2 parts by weight of benzoyl peroxide catalyst.
· 405 parts by weight of tris(2-methoxyethoxy)vinyl silane treated finely divided silica (5 to 150 µm).
Thus, a ratio of polymerizable monomers and filler would be 100:405 (i.e., about 25:75) failing within scope of the claimed ratio.
Lee Jr. et al. teach utilization of different amounts of TEGDMA and BIS-GMA in examples 2-4.
Thus, any comparison should have been over the examples 1-4 of Lee Jr. et al.  
Resin composition I9 of table 2 and comparative example 2 of table 3 would be similar to that of the example 1 of Lee Jr. et al.
But, the Resin composition I9 of table 2 utilizes 0.3 part of BPO as opposed to 2 parts of BPO taught by Lee Jr. et al. and a higher amount of the BPO would expected to yield a higher curing/crosslinking density resulting in increased physical/mechanical properties.  
Evrard et al. teach that the instant amount of a chain transfer agent such as α-terpinene, ß-terpinene and ᵞ-terpinene would yield a maximum degree of conversion of monomer which would be expected to yield an article having improved mechanical/physical properties.
Thus, further utilization of the chain transfer agent in the examples 1-4 of Lee Jr. et al. would be expected to yield the maximum degree of conversion of monomer resulting in an article having improved mechanical/physical properties would have been obvious.
Further, Resin composition I2 of table 2 utilizing 0.5 parts by weight of α-terpinene and example 5 of table 3 could be a fair comparison with the composition I9 of table 2 and comparative example 2 of table 3.  But, the instant claim 41 recites 0.001 to 1 part by weight of the chain transfer agent and any example utilizing a lower amount such as 0.001 part by weight which would be expected to have a minimum effect on the asserted “no cracking” is not present.
Whether an applicant seeks to establish an unobvious difference to overcome an inherency finding or unexpectedly improved results to overcome an obviousness conclusion, the objective evidence an applicant provides must be commensurate in scope with the claims which the evidence is offered to support.  In other words, the showing must be reviewed to see if the results occur over the entire claimed range.  In re Marosi, 710 F.2d 799, 803 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035-36 (CCPA 1980); In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983).
Although the instant examples in table 7 show utilization of smaller amount of the chain transfer than that used in Resin composition I2 of table 2 utilizing 0.5 parts by weight of α-terpinene and example 5 of table 3, polymerizable monomers are different from those used by Lee Jr. et al. and thus a fair comparison cannot be made.  See above cited In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979).
Note that the most examples in tables 5 and 10 and all examples in table 6 would not fall within scope of claims due to absence of the instantly recited filler.
Furthermore, the instant claim 41 recites “pressure and heat” without specific limitations and the asserted property (e.g. no cracking) related to product utilizing the “pressure and heat” taught for “Crack Confirmation Test” of specification would have little value.  
In other words, the claimed dental material would inherently be expected to yield different properties depending on various “pressure and heat” utilized and thus scope of claims is broader than showing.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993), In re Zletz, 893 F.2d 319, 321 (Fed. Cir. 1989), In re Prater, 415 F.2d 1393, 1405 (CCPA 1969).

Claims 41-46, 48, 49, 51, 53 and 57 are rejected under 35 U.S.C. 103 as obvious over Lee Jr. et al (US 3,751,399) in view of Evrard et al (US 4,490,497), and further in view of Petner et al (US 3,471,596).
Petner et al teach a molded jacket crown at col. 6, line 12 as well as use of a
mold and grinding, polishing and finishing of the article at col. 4, lines 1-5 which would
further support the examiner position that a molding of claim 49 would have been obvious to one skilled in the art discussed at above page 3 which is not repeated here.

	Claims 45 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over
Lee Jr. et al (US 3,751,399) in view of Evrard et al (US 4,490,497) as applied to claims
41-46, 48, 49, 51, 53 and 57 above, and further in view of in view of Sakuma et al (US
6,221,931).
The instant claims 45 and 47 further recite azo initiators over Lee Jr. et al and
Evrard et al.
Lee Jr. et al further teach utilization of other known catalysts at col. 7, line 11-13.
Sakuma et al teach and equate peroxides and azo compounds as the thermal
initiator at col. 5, lines 51-63.
Thus, it would have been obvious to one skilled in the art at the time of invention
to utilize the art well-known azo compounds taught by Sakuma et al in Lee Jr. et al. and
Evrard et al. thereof since Lee Jr. et al. teach the benzoyl peroxide and utilization of other known catalysts and since both peroxides and azo compound are well-known thermal initiators as taught by Sakuma et al absent showing otherwise.
	Selection of a known material based on its suitability for its intended use is prima
facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ
297 (1945). The combination of familiar elements according to known methods is likely
to be obvious when it does no more than yield predictable results. KSR Int’l Co. v.
Teleflex Inc., 550 U.S. 398, 416 (2007).

          ALLOWANCE
Claims 55, 56, 58 and 59 are allowed since a multilayered resin artificial tooth having the recited two different layers of the curable compositions is neither taught nor suggested by the art of the record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/August 15, 2022                                             /TAE H YOON/                                                                               Primary Examiner, Art Unit 1762